The Honorable Mike Wilson State Representative 1202 Main Street P.O. Box 5269 Jacksonville, AR  72076
Dear Representative Wilson:
This is in response to your opinion request concerning the application of Act 549 of 1987, Ark. Code Ann. 6-13-213 (Supp. 1987), to annexation petitions presented by Pulaski County Special School District patrons to the North Little Rock School District. The first series of questions you present involves interpretations of the word "contiguous" in the Act.  The second question is whether the Act is limited to incorporated towns.
On April 12, 1988, the Joshua Intervenors, in the Little Rock desegregation case, Little Rock School District vs. Pulaski County Special School District, No. 1, et at., No. LSR-C-82-866, filed a pleading in the Federal District Court that raises questions concerning interpretations of Ark. Code Ann. 6-13-213 (Supp. 1987).  Those questions are identical to the questions you have presented to this office.
It is a long established policy that this office refrain from issuing opinions on matters which have become the subject of limitation.  For this reason, this Office is unable at this time to address the questions you have raised in your opinion request.
Sincerely,
Steve Clark Attorney General